DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the outer panel side" and “the inner panel side” in lines 6-7.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes the claim has been construed as reciting “an an 
Claim 1 recites the limitation “holding a bonding area of both panels” and also recites the limitation “while the bonding area is being pressed…without being supported on the inner panel side”. These limitations are contradictory and unclear. In the first limitation both panels—including the inner panel—must be held. At the same time, the second limitation requires that the inner panel is not supported. If the inner panel is being held then such holding supports the inner panel. Therefore one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim. For examination purposes, any method in which a pressing jig presses only the outer panel will be considered to meet the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harima (JP 2005-59282).
Harima teaches a method of making a tailgate (1) by bonding an inner panel (10) made of resin and an outer panel (20) made of resin, the method comprising: applying adhesive (Dy) between the inner and outer panels, placing the outer panel on top of the inner panel and holding a bonding area of the inner and outer panels while pressing the bonding area with a pressing jig (40) only on the outer panel (20), and curing the adhesive (See Figures; [0006]-[0033]). 
Regarding claim 2, an uppermost surface of the upper panel of Harima is pressed by the pressing jig (40) as shown in Fig. 4. Such an uppermost surface reads on an area of the outer panel which is being pressed by the jig and is held while not being in contact with the inner panel as claimed.
Regarding claim 3, it can be seen in Figs. 1 and 3 of Harima that the outer panel (20) includes various curved lines which could be considered to have a valley-shape. For example, the edge of the panel extending between measurement points M4 and M5 in Fig. 1 forms a concave curve which resembles a valley. Harime teaches that the pressing jig includes spaced-apart presser feet (44) which .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harima (JP 2005-59282) in view of Ayukawa (US 2016/0167494).
Harima teaches a method of making a tailgate, as detailed above.
Harima does not expressly disclose that the inner panel has a supported attaching surface to which another member is attached.
Ayukawa teaches a method of making a vehicle door (10) by bonding an inner panel (12) to an outer panel (30) with adhesive (42) (See Fig. 1 and its description). Ayukawa teaches that the inner panel (12) may include a surface to which a damper stay (58) is attached (See Fig. 1; [0026]). The damper stay and the surface of the inner panel to which it is attached read on the instantly claimed another member and attaching surface, respectively.
It would have been obvious to one of ordinary skill in the art to attach additional members—such as damper stays—to an inner panel of a vehicle door because Ayukawa teaches that such additional members were well known and conventionally used in the prior art for such a purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (KR 2003-0005628) also teaches a process similar to that of the instant application. Lee teaches a method of making a door panel, the method comprising: applying adhesive (29) between an outer panel (21) and an inner panel (33), stacking the inner and outer panels, and pressing only the outer panel (21) with an assembly jig (23) and a press punch (35).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746